Citation Nr: 1023812	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  04-24 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
status post (s/p) resection of the small bowel to include 
Meckel's diverticulum.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1988 to September 
1992.

This matter initially came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision that was 
issued by the Regional Office (RO) in Columbia, South 
Carolina.  It was remanded by the Board for additional 
evidentiary development in August 2007.  The matter has now 
been returned to the Board for appellate disposition.


FINDINGS OF FACT

1.  The Veteran's s/p resection of the small bowel to include 
Meckel's diverticulum was shown to be characterized by 
diarrhea, anemia which has been effectively treated, 
intermittent cramps, and an inability to gain weight.  
Definite interference with absorption and nutrition, 
manifested by impairment of health objectively supported by 
examination findings including definite weight loss, was not 
shown.

2.  The Veteran was not shown to any type of continuing 
irritable colon syndrome that was characterized by diarrhea, 
or diarrhea and constipation, with more or less constant 
abdominal distress.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for s/p 
resection of the small bowel to include Meckel's diverticulum 
were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 
4.40, 4.45, 4.114,  Diagnostic Codes 7319, 7328 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duties to notify and assist claimants with 
substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§ 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate his or her claim.  38 
U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  The Board notes that 38 C.F.R. § 3.159 was 
revised in part, effective May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications pending on, or filed 
after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect in the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
1320.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

During the pendency of this claim, the United States Court of 
Appeals for Veterans Claims (Court) decided Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), in which it held 
that VCAA notice requirements are applicable to all five 
elements of a service connection claim.  Thus, the Veteran 
must be notified that a disability rating and effective date 
for the award of benefits will be assigned if service 
connection for a claimed disability is awarded.  Id at 486.     

In this case, the Veteran was initially sent a VCAA letter in 
December 2002, prior to the rating decision that was appealed 
herein, that explained what evidence was necessary to 
establish entitlement to service connection for a claimed 
disability.  Additionally, the Veteran was sent another VCAA 
letter in September 2007 that explained VA's duty to assist 
the Veteran with obtaining evidence in support of his claim 
and which explained the manner whereby VA assigns disability 
ratings and effective dates.  This was done in accordance 
with the instructions that were set forth in the Board's 
August 2007 remand.  The Veteran's claim for a higher initial 
rating for his gastrointestinal disability was subsequently 
readjudicated in a supplemental statement of the case (SSOC) 
dated in September 2009, thereby curing any pre-decisional 
notice error.  

The Veteran's claim for a higher initial rating for his s/p 
resection of the small bowel to include Meckel's diverticulum 
is a downstream issue from his claim for entitlement to 
service connection for that disability. The RO granted 
service connection for s/p resection of the small bowel to 
include Meckel's diverticulum and assigned a 10 percent 
rating for this disability in a February 2003 rating 
decision.  The Veteran then filed a notice of disagreement 
arguing that he should have received a higher rating for this 
disability.  His appeal was partially granted and a 20 
percent rating was granted effective the date of his service 
connection claim in an August 2003 rating decision.  The 
Veteran continued to seek a higher rating. In these types of 
circumstances, VA is not required to issue a new VCAA letter.  
See VAOGCPREC 8-2003. In this precedential opinion, the 
General Counsel held that although VA is required to issue a 
statement of the case (SOC) if the downstream issue is not 
resolved, 38 U.S.C.A. § 5103(a) does not require separate 
notice of the information and evidence necessary to 
substantiate the newly raised issue. Id.  Here, the Veteran 
received an SOC addressing the rating that he received for 
his gastrointestinal disability in April 2003.  He also 
received SSOCs that addressed this issue in April 2003, June 
2004, August 2004, October 2004, and September 2009. 

In addition to its duty to provide various notices to a 
claimant, VA also must make reasonable efforts to assist him 
or her in obtaining the evidence that is necessary to 
substantiate his or her claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  In connection with the current appeal, VA has of 
record evidence including service treatment records, VA 
treatment records, written statements from the Veteran's 
private physician, and written statements of the Veteran.  VA 
examinations were provided in connection with this claim.  

For the reasons set forth above, the Board finds that the 
requirements of the VCAA were met in this case. 

II.  Prior Remand

This case was remanded by the Board in August 2007.  A 
Veteran has a right to substantial compliance with the 
instructions that are set forth in a Board remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998); See also 
Dyment v. West 13 Vet. App. 141, aff'd sub nom Dyment v. 
Principi, 287 F.3d 1377, 147 (2002) (remand not required 
under Stegall where Board's remand instructions were 
substantially complied with). 

In this case, the Board's remand instructed the RO/AMC to (1) 
provide the Veteran with a new VCAA notice that complied with 
Dingess; (2) obtain outstanding VA and private treatment 
records; and (3) provide a new VA examination of the Veteran.  
In October 2008 the RO/AMC sent the Veteran a VCAA letter 
that complied with Dingess.  The RO/AMC obtained more recent 
VA treatment records, requested treatment records from the 
providers that were identified by the Veteran, and sent the 
Veteran a letter that informed him that while VA was 
requesting these records it was the Veteran's responsibility 
to ensure that they were received.  No additional private 
treatment records were obtained from the sources identified 
by the Veteran, although lab results from one of the 
identified laboratories was already in the claims file.  The 
private physician that was identified by the Veteran did 
provide a letter that summarized his treatment of the 
Veteran.  Additionally, a VA examination of the Veteran was 
conducted in September 2009.  That examination adequately 
documented the Veteran's gastrointestinal symptoms.

For these reasons, the Board finds that the instructions that 
were set forth in its August 2007 remand were substantially 
complied with.

III.  Initial Rating

The Veteran contends that he should receive a rating higher 
than 20 percent for his s/p resection of the small bowel to 
include Meckel's diverticulum.  Specifically, the Veteran 
alleges that if a higher rating cannot be assigned pursuant 
to the diagnostic code applicable to resections of the small 
intestine then he should be granted a higher rating pursuant 
to the criteria applicable to irritable colon syndrome.

Disability ratings are determined by applying criteria that 
are set forth in the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  Ratings are based on average impairments 
of earning capacity resulting from particular diseases and 
injuries and the residuals thereof in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are 
described utilizing diagnostic codes set forth in 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher 
evaluation arises out of the initial grant of service 
connection for the disability at issue, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the claim and appellate process. See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).  See 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Resections of the small intestine are addressed in 38 C.F.R. 
§ 4.114, diagnostic code 7328.  A 20 percent rating is 
assigned when the Veteran has symptoms including diarrhea, 
anemia, and inability to gain weight.  A 40 percent rating is 
assigned when there is definite interference with absorption 
and nutrition that is manifested by impairment of health 
objective supported by examination findings including 
definite weight loss.  A 60 percent rating is assigned when 
there is marked interference with absorption and nutrition 
that is manifested by impairment of health objective 
supported by examination findings including material weight 
loss.  Id.

The Veteran was first examined by VA with respect to his 
gastrointestinal complaints in January 2003.  At that time, 
the Veteran reported that he has to use the bathroom whenever 
he ate.  He did not take any medication to address this other 
than Pepto-Bismol.  He reported that he sometimes had left 
side abdominal pain.  He did not have a history of weight 
loss and he did not report experiencing nausea or vomiting.  
Upon examination, the Veteran's abdomen was soft and non-
tender; the liver and spleen were not palpable.  Hemooccult 
stool was negative.  The examiner noted that the Veteran had 
diarrhea since his surgery.  The Board notes that the 
examiner, who did not review the claims file, erroneously 
believed that the Veteran had surgery to remove a portion of 
his large bowel but in fact the Veteran had a portion of his 
small intestine removed. 

VA treatment records from March 2003 indicate that the 
Veteran experienced cramps and diarrhea or constipation.  The 
Veteran was then thought to have some type of colitis.  In 
June 2003 the Veteran reported experiencing cramps that were 
so severe that he collapsed.  He reported that he had to go 
to the bathroom 4 to 5 times per day after eating.  This 
alternated with constipation.  Only occasionally did the 
Veteran notice blood in his stool.  The diagnostic impression 
was spastic colitis.  

The Veteran underwent a gastrointestinal consult in March 
2004.  At that time he reported intermittent abdominal 
cramping and loose stools after eating.  He reported that, at 
that time, he was "doing fine."  The Veteran denied 
experiencing anorexia, unplanned weight changes, dysphagia, 
dyspepsia, abdominal pain, nausea, vomiting, hematemesis, 
constipation, diarrhea, hematochezia, melena, hemorrhoids, 
rectal pain, or hernia at that time.  The Veteran's abdomen 
was obese, soft, non-tender, he had active bowel sounds, and 
there were no bruits or palpable masses.  The provisional 
diagnosis was spastic colon.  

In a letter dated in September 2004 the Veteran's private 
physician assessed the Veteran's symptoms as 
"significant[ly] interfering with [the Veteran's] 
lifestyle"  The physician did not provide any details 
concerning this conclusion.  However, in a subsequent letter, 
the physician explained that his conclusion was based on the 
Veteran's description of his symptoms and of their effects on 
his work and personal lifestyle.  

More recent VA and private treatment records continued to 
indicate that the Veteran experienced difficulties with 
diarrhea, constipation, and abdominal cramping.  In 2006 he 
experienced a brief episode of anemia which was successfully 
treated with vitamin B-12 injections.  The Veteran had to 
take these injections on a regular, monthly basis.  In 2008 
the Veteran's B-12 level returned to normal and he no longer 
needed the shots.

In a letter dated in January 2009 the Veteran's private 
physician noted that the Veteran experienced iron deficiency 
anemia in 2006, had continued difficulties with bowel 
movements, and was on iron replacement therapy.  He also had 
a benign colon polyp that was removed.  The physician 
believed that the Veteran's symptoms were "manageable" but 
that they still interfered with the Veteran's work and 
lifestyle.

In various written statements that were submitted by the 
Veteran he explained that he experienced abdominal cramps 
after meals and diarrhea alternating with constipation.  At 
times the Veteran described these cramps as intermittent but 
on other occasions he described his abdominal cramping as 
either "frequent" or "constant."  Most recently, in 
December 2008, the Veteran described the cramping as most 
often lasting for an hour and occurring two or three times 
per day.  The cramps were partially relieved by Pepto-Bismol.

The Veteran believed that he had either "Rapid Transit-
Insufficient Contact" or irritable colon syndrome.  He had 
difficulty travelling because he could not eat while on the 
road.  He was able to work as a deputy sheriff but was given 
assignments that allowed him to be near a bathroom at all 
times.  Later, he took a job with a contractor in Iraq but 
had to undergo medical testing and clearance prior to being 
sent overseas due to some abnormal blood test results.  He 
received monthly B-12 injections while he was in Iraq.

The Veteran was reexamined by VA in September 2009.  At that 
time the Veteran reported occasional nausea but no vomiting.  
He reported that he needed to use the bathroom immediately 
after eating and that he experienced diarrhea, intermittent 
constipation, and abdominal cramping.  He reported 
experiencing bouts of abdominal pain and distention and 
stated that his pain caused him to stay in bed 2 or 3 times 
per month.  At such times he took Pepto-Bismol and rested, 
which involved missing time at work.  The Veteran did not 
report any hematemesis, melena, or significant weight 
changes.  The Veteran was maintained on iron replacement 
therapy and did not have any overt signs or symptoms of 
anemia.  A complete blood count that was performed in April 
2009 was entirely normal, but there was a documented episode 
of anemia in April 2006.  

This evidence does not show that the Veteran meets the 
criteria for a rating in excess of 20 percent for his s/p 
resection of the small bowel to include Meckel's 
diverticulum.  The Veteran does not have objective impairment 
of health including definite weight loss.  The Veteran never 
reported experiencing unplanned weight loss although he 
reported that he was unable to gain weight.  However, an 
inability to gain weight is encompassed in the criteria for a 
20 percent rating, as are diarrhea and anemia.  38 C.F.R. § 
4.114, diagnostic code 7328.

The Veteran argues that he should receive a higher rating 
pursuant to diagnostic code 7319, irritable colon syndrome, 
which includes spastic colitis.  While some early treatment 
records indicate that the Veteran may have had some form of 
colitis, this was not shown to be chronic throughout the 
appeal period.  In November 2004 the Veteran's private 
physician indicated that there was insufficient information 
to diagnose the Veteran with irritable bowel syndrome 
although he believed that the Veteran's symptoms were related 
to his small bowel resection.  VA treatment records from 2008 
reference only a history of anemia.  

However, even if the diagnostic code applicable to irritable 
colon syndrome was applied, this would not result in a higher 
rating.  The maximum schedular rating for irritable colon 
syndrome is 30 percent.  In order to receive a 30 percent 
rating, a Veteran must experience severe irritable colon 
syndrome with diarrhea or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
While the Veteran experienced diarrhea, constipation, and 
abdominal distress the evidence does not show that his 
abdominal distress was "more or less constant."  At times 
the Veteran referred to his abdominal discomfort as 
"constant" but more often he described intermittent 
episodes of abdominal cramping or discomfort.  His treatment 
records also do not indicate that the Veteran's abdominal 
cramps were "more or less constant"; at times he reported 
that he was not in any gastrointestinal distress.  In his 
most recent written statement the Veteran described his 
abdominal cramps as lasting approximately one hour and 
occurring two or three times per day.  This is not "more or 
less constant."  Examinations have failed to reveal such 
symptoms.

The Board finds that the Veteran's symptoms do not present 
such an exceptional disability picture as to render the 
schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also 
Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the schedular evaluation is inadequate).  The 
Veteran's symptoms of diarrhea, history of anemia (now 
asymptomatic with treatment), and an inability to gain 
weight, are all specifically mentioned in the criteria for a 
20 percent rating.  While the Veteran also experiences 
abdominal cramping, this symptom alone does not create an 
exceptional disability picture.  Moreover, it was 
contemplated in diagnostic code 7319 and the Veteran did not 
meet the criteria for a higher rating using those criteria.  

Additionally, the Veteran was not frequently hospitalized as 
a result of his gastrointestinal disorder and it did not 
markedly interfere with his employment.  While he needed 
access to a bathroom after eating his prior employment with a 
sheriff's department accommodated this.  The Veteran was able 
to deploy to Iraq to work for a private company there.  The 
claims file does not indicate that the Veteran had difficulty 
performing his duties in Iraq; rather, it was noted that he 
had to get monthly B-12 injections which does not constitute 
material or marked interference with employment.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

A rating in excess of 20 percent for s/p resection of the 
small bowel to include Meckel's diverticulum was denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


